DETAILED ACTION

This office action is in regards to a Continuing Application filed November 5, 2018 claiming priority to Continuing Application 15/896177 (now U.S. Patent No. 10,151,055) filed February 14, 2018 claiming priority to Continuing Application 14/920,912 (now U.S. Patent No. 9,926,653) filed October 23, 2015 claiming priority to Continuing Application 14/085,642 (now U.S. Patent No. 9,328,440) filed November 20, 2013 claiming priority to non-provisional application 13/473,925 (now abandoned) filed on May 17, 2012, and to provisional application 61/488,551 filed on May 20, 2011.  Claims 1-20 are currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (US2007/0082982 A1) in view of Laura (US2008/0139070 A1).  

Noda et al. do not disclose the fibers treated with a surface energy treatment on the first side and/or second side of the fiber layer.  
Laura discloses a multiple layered absorbent fabric comprising a liquid pervious layer comprising at least one hydrophilic nonwoven web of melt spun continuous fibers, a liquid impervious layer comprising a film, and an absorbent layer comprising a spunlaced web disposed between the liquid pervious layer and the liquid impervious layer [Abstract]. Laura discloses the liquid pervious layer comprises fibers selected from the polymers from the group consisting of polyolefins, polyesters, polyamides, copolymers thereof and combinations thereof [0014]. Laura discloses the hydrophilic nature of the non-woven web of the liquid pervious layer allows fluids to migrate through the web and if the web is not inherently hydrophilic or hydrophilic enough for the intended use of the absorbent fabric, then the web can be treated with a hydrophilic surfactant (surface energy treatment or wetting agent of the instant application) such as a fatty-acid ester [0012, 0028; Example 1; Claims 19-20]. Therefore, to one of ordinary skill in the art would find obvious to use the hydrophilic surfactant treatment of fibers of the liquid pervious layer with the disposable personal care product of Noda et al. to improve the hydrophilicity of the liquid pervious layer to migrate fluids through the non-woven web. 
In regards to claims 2, 3, and 6, Noda et al. disclose sheath/core bicomponent fibers in Example 17 [0195] and Laura discloses sheath/core and side-by-side bicomponent fibers in Example 1 [0028; Claims 25, 27].   
In regards to claims 4-5 and 7-8, Noda et al. and Laura disclose bicomponent fibers and depending if the wax and/or oil is used as a processing aid after the two individual components of the fibers are made before combining (i.e., the wax/oil concentration are the same) or if the wax and/or oil is used as a processing aid during the formation of the thermoplastic starch polymer before combining with the additional thermoplastic polymer(s) (i.e., wax/oil concentration is higher in the thermoplastic starch polymer than the additional polymer(s)), one of ordinary skill in the art would find obvious to choose between the two methods of forming the bicomponent fibers and would determine if the concentration of wax and/or oil is the same or different.
In regards to claim 9, Noda et al. disclose the topsheet comprises staple-length fibers having a denier of about 1.5 which corresponds to fiber diameter of about 1.5 micron [0111]. 
In regards to claims 10-11, Noda et al. disclose the composition comprises the lipids of fatty acids and triglycerides [0043-044, 0048-0051]. Noda et al. teach the fatty acids of lauric acid, stearic acid, myristic acid, palmitic acid, and combinations thereof 0044]. Noda et al. teach the plant oils of corn oil, palm oil, soybean oil, and combinations thereof [0049]. Noda et al. teach the triglycerides of tristearin, tripalmitin, 1,2-dipalmitoolein, 1,3-dipalmitoolein, 1-palmito-3-stearo-2-olein, 1-palmito-2-stearo-3-olein, 2-palmito-1-stearo-3-olein, 1,2- dipalmitolinolein, 1,2-distearo-olein, 1,3-distearo-olein, trimyristin, trilaurin, and combinations thereof [0048]. 
In regards to claims 12-13, Noda et al. disclose the topsheet may be woven, non-woven, spunbonded or carded nonwoven fibers and therefore would be considered obvious to one of ordinary skill that the carded or spunbond fibers are crimped [0112, 0167]. 
In regards to claims 14-15, Laura discloses dipping the spunbond-meltblown-spunbond sheet into an aqueous solution comprising a hydrophilic surfactant and squeezing the sheet to remove excess liquid [0028]. Laura does not disclose the orientation of the dipping, if it is edge first wherein the entire sheet is submerges or if the sheet is dipped in an areal plane wherein only one side is exposed.  One of ordinary skill would find obvious which method to use depending on the need.  Exposing one side to the surfactant is similar to just spraying a surfactant solution to one side.
In regards to claim 16, Noda et al. disclose applying a liquid impervious backsheet to the topsheet wherein the backsheet comprises a film [0108].
In regards to claims 17-18, Noda et al. disclose an non-woven absorbent core comprises cellulose wood pulp and to one of ordinary skill would be considered to be comprising of cellulose fibers [0168]. 
In regards to claims 19-20, Noda et al. disclose the topsheet may be woven, non-woven, spunbonded or carded nonwoven fibers and therefore would be considered obvious to one of ordinary skill to comprise mechanical and hydrodynamic entanglements as well as needle punching [0112, 0167]. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.